Citation Nr: 0914126	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to 
January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, that denied service connection.  

This appeal was previously before the Board.  In a July 2007 
decision, the Board ordered further development with respect 
to the PTSD issue.  That development has now been completed 
and the appeal of the PTSD issue is before the Board for 
further review.  

In the July 2007 decision, the Board also instructed the 
RO/AMC to issue a statement of the case with respect to the 
Veteran's claim for entitlement to service connection for 
schizophrenia.  That statement of the case was issued in 
January 2009 and the Veteran was notified that in order to 
perfect his appeal of that issue, he would have to file a 
timely substantive appeal.  There is no evidence in the 
claims folder that a substantive appeal has been filed with 
respect to the schizophrenia issue.  Accordingly, that issue 
is not before the Board.  

The Board notes, however, that in the report of the 
September 2008 C&P examination that was conducted pursuant to 
the Board's instructions, there is a medical opinion that the 
Veteran's psychosis is secondary to his PTSD disability.  
That matter is referred to the RO/AMC for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that conforms 
to the criteria in the Fourth Diagnostic and Statistical 
Manual and is supported by the findings in the examination 
reports.  

2.  The record contains credible supporting evidence that one 
of the Veteran's inservice stressors-that after having 
treated wounded, dying, and dead military personnel, he 
experienced intense fear when he witnessed a helicopter crash 
near his ship-occurred.  

3.  The Veteran's current PTSD disability is related to the 
claimed inservice stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, with 
respect to a claim for entitlement to service connection, 
three requirements must be established: (1) a current 
disability exists; (2) an injury or disease was incurred 
during active military service; and (3) a relationship exists 
between the current disability and the inservice injury or 
disease.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of the 
relationship between that disability and an injury or disease 
incurred in service).  

But special evidentiary rules have been promulgated with 
respect to the evidence necessary to establish service 
connection for a PTSD disability.  38 C.F.R. § 3.304(f).  For 
a grant of service connection for PTSD, the record must 
contain: (1) medical evidence establishing a diagnosis of 
PTSD made in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed inservice 
stressor(s) occurred; and (3) medical evidence establishing a 
link between the diagnosed PTSD and inservice stressor.  
38 C.F.R. § 3.304(f) (specific evidentiary rules for PTSD).  

With respect to the first requirement, a mental disorder 
diagnosis must conform to the Fourth Diagnostic and 
Statistical Manual (DSM-IV) criteria and be supported by the 
findings in the examination report.  38 C.F.R. § 4.125.  The 
record contains ample evidence that the Veteran has a PTSD 
diagnosis that conforms to the criteria in the DSM-IV.  See 
September 2008 C&P PTSD Exam; August 1999 Honolulu Day 
Hospital Mental Health Integrated Clinical Summary; 
April 1999 C&P PTSD Exam; April 1996 C&P PTSD Exam; May 1996 
Honolulu Vet Center Treatment Summary.  Those medical reports 
contain findings based on interviews with the Veteran that 
support the diagnosis.  Thus, the first requirement for 
service connection has been met on this record.  

The Veteran has described many stressful incidents during 
active service.  As relevant here, the record contains 
credible supporting evidence that one of the claimed 
inservice stressors occurred.  The Veteran claimed that as a 
medical corpsman, he had to care for wounded, dying, and dead 
military personnel, and that caused great stress for him.  
October 1969 PTSD Questionnaire; September 2008 C&P Exam.  
See also Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997) 
(noting that under the criteria of DSM-IV the stressor need 
not be one that would cause intense fear in a reasonable 
person).  Then, when he witnessed a helicopter crash, he 
feared for his life.  July 1999 Statement; September 2008 C&P 
Exam.  

The Veteran's DD Form 214 shows that his military 
occupational specialty was as a medical technician in the 
medical service.  He took a basic first aid course and 
completed training at a hospital corpsman "A" school.  
Although his entire personnel records are not in the claims 
folder, there is a January 1967 entry that after being 
advised of the advantages of immediate reenlistment, the 
Veteran, referred to as "Hospitalman," stated that he did 
not intend to reenlist on board.  

The U.S. Army & Joint Services Environmental Support Group 
(ESG) (later known as the U.S. Armed Serviced Center for 
Research of Unit Records and now known as the U.S. Army & 
Joint Services Records Research Center) verified that during 
the Veteran's tour of duty aboard the U.S.S. Topeka, the ship 
participated in combat operations, including search and 
rescue missions for downed air crews.  Those operations 
occurred off the coast of the Republic of Vietnam during the 
period of November 1965 to May 1966.  The Veteran served on 
that ship from December 1965 to May 1966.  The history of the 
ship attached to the ESG report also noted that the U.S.S. 
Topeka operated in the South China Sea and in the Gulf of 
Tonkin providing naval gunfire support for the troops ashore.  

There is no direct evidence that the Veteran's was involved 
in treating wounded military personnel or that he watched a 
helicopter crash.  But given the objective evidence that the 
Veteran served as a hospital corpsman on a ship that was both 
providing naval gunfire support and conducting search and 
rescue operations for air crews that had been shot down, his 
claims that he saw wounded, dying, and dead military 
personnel aboard that ship are supported by credible 
evidence.  Similarly, the fact that the ship was 
participating in rescue operations for downed air crew 
supports his claim that a helicopter would have crashed near 
to his ship.  And the September 2008 examiner determined that 
when the Veteran witnessed the helicopter crash he 
experienced intense fear.  Therefore, the Veteran's assertion 
that after treating wounded, dying, and dead military 
personnel, he feared for his life when he witnessed a 
helicopter crash near the ship is supported by credible 
evidence. 

Whether that claimed stressor is sufficient to support a 
diagnosis of PTSD was explicitly addressed by the 
September 2008 C&P examiner.  First, in the section 
describing the Veteran's military history, the examiner noted 
that the Veteran was exposed to high levels of traumatic 
stress.  He repeated that assessment in Section F (Assessment 
of PTSD) of his report.  The examiner stated that the Veteran 
treated soldiers wounded in combat on several occasions and 
experienced intense fear when he watched an Army helicopter 
get shot down near to his location.  The examiner again noted 
that the Veteran was exposed to high levels of traumatic 
stress in service.  He did not record any specific events 
other than the treatment of wounded personnel and the intense 
fear when the helicopter was downed.  The examiner concluded 
that it was at least as likely as not that those noted 
stressors were sufficient to result in the development of 
PTSD.  September 2008 C&P PTSD Exam.  

In sum, the record reflects a diagnosis of PTSD that complies 
with the DSM-IV and that is supported by findings in each of 
the relevant reports, credible supporting evidence that one 
of his claimed inservice stressors occurred, and medical 
evidence that establishes a link between the diagnosed PTSD 
and the inservice stressor.  Thus, service connection for 
PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


